DETAILED ACTION
Status of the Application
	Claims 1, 5-6, 9 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claim 1 and cancellation of claim 11 as submitted in a communication filed on 7/11/2022 is acknowledged.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Rejections - 35 USC § 102 (AIA )
Claims 1 and 5 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Draths et al. (J. Am. Chem. Soc. 113:9361-9363, 1991). 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that Draths et al. disclose the use of a genetically modified microorganism and that in contrast, the present invention as amended requires 3-oxoadipic acid produced through a naturally occurring metabolic pathway.  Therefore, Applicant concludes that the present invention as amended is not anticipated by Draths et al. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to claim 1.  However, the Examiner disagrees with Applicant’s contention that the claims as amended are not anticipated by Draths et al.   Claim 1 as amended recites “culturing at least one type of microorganism having a capacity to produce 3-oxoadipic acid in a medium through a naturally occurring metabolic pathway selected from the group consisting of  Escherichia coli and Escherichia fergusonii”.   As written, the claim requires culturing a microorganism that is naturally able to produce  3-oxoadipic acid by virtue of having a naturally occurring metabolic pathway that allows it to produce 3-oxoadipic acid.  It is reiterated herein that MPEP 2131.01 (III) states that to serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. In the instant case, the specification discloses that E. coli and E. fergusonii can endogenously produce 3-oxoadipic acid when cultured in a medium that comprises succinic acid (Example 1).  As such,  it is clear from the specification that these Escherichia species can endogenously metabolize succinic acid into 3-oxoadipic acid by virtue of having a naturally occurring metabolic pathway that allows the conversion of succinic acid into 3-oxoadipic acid.  The E. coli cell of Draths et al. has not been genetically modified to disrupt or inactivate the endogenous genes required to metabolize succinic acid into 3-oxoadipic acid. Thus, it follows that the E. coli cell of Draths et al. has the ability (capacity) to naturally metabolize succinic acid into 3-oxoadipic acid by virtue of having a naturally occurring metabolic pathway that allows it to produce 3-oxoadipic acid.   Please note that the claims as amended require culturing an E. coli cell having the capacity to endogenously produce 3-oxoadipic acid through a naturally occurring metabolic pathway but do not exclude the presence of additional sources/genetic modifications to also produce 3-oxoadipic acid.   
	As previously indicated, Draths et al. teach culturing E. coli aroE/pKD136 in a glucose-containing medium (page  9362, Scheme 1a), incubating the E. coli aroE/pKD136 cell lysate with DHS in the presence of oxygen, and the production of β-ketoadipate (i.e., 3-oxoadipic acid) with almost no accumulation of catechol or protocatechuate (page 9362, left column, line 21-page 9363, left column, line 1).   Draths et al. also teach collecting a sample of the reaction composition that comprises the β-ketoadipate produced, subjecting said sample to 1H NMR, and the separation of β-ketoadipate from said sample (page 9362, right column, Figure 1(b); caption and last 4 lines).  Since β-ketoadipate was recovered from the sample, Draths et al. teach the recovery step recited.  The E. coli cell of Draths et al. meets the required limitations because it has not been genetically modified to disable its endogenous ability to produce 3-oxoadipic acid, thus having a naturally occurring metabolic pathway to endogenously produce 3-oxoadipic acid.  Therefore, the method of Draths et al. which produces 3-oxoadipic acid and requires culturing an E. coli  cell that has a capacity to produce 3-oxoadipic acid through a naturally occurring metabolic pathway to produce 3-oxoadipic acid, meets the required limitations in claims 1 and 5 as currently presented.

Claims 1 and 5 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doten et al. (Journal of Bacteriology 169(7):3168-3174, 1987) as evidenced by Wu et al. (Journal of Bacteriology 105(2):455-466, 1971).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the present invention as amended requires producing 3-oxoadipic acid through a naturally occurring metabolic pathway.  Therefore, Applicant concludes that the claims as amended are not anticipated by the cited prior art.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to claim 1.  However, the Examiner disagrees with Applicant’s contention that the claims as amended are not anticipated by Doten et al. as evidenced by Wu et al.  For the record, the teachings of Wu et al. were not cited with regard to the type of E. coli cell used in the method of Doten et al.  Instead, the teachings of Wu et al. were cited as evidence to show that the medium used by Doten et al. comprises glucose and yeast extract.  Therefore, arguments regarding mutagenized microorganisms cited by Wu et al. are irrelevant to the instant discussion. 
	As stated above, claim 1 as amended recites “culturing at least one type of microorganism having a capacity to produce 3-oxoadipic acid in a medium through a naturally occurring metabolic pathway selected from the group consisting of  Escherichia coli and Escherichia fergusonii”.   As written, the claim requires culturing a microorganism that is naturally able to produce  3-oxoadipic acid by virtue of having a naturally occurring metabolic pathway that allows it to produce 3-oxoadipic acid.  MPEP 2131.01 (III) states that to serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. In the instant case, it is reiterated herein that the specification discloses that E. coli and E. fergusonii can endogenously produce 3-oxoadipic acid when cultured in a medium that comprises succinic acid (Example 1).  As such,  it is clear from the specification that these Escherichia species can endogenously metabolize succinic acid into 3-oxoadipic acid by virtue of having a naturally occurring metabolic pathway that allows the conversion of succinic acid into 3-oxoadipic acid.  
	Doten et al. teach the transformation of E. coli JM109 with the plasmid pZR1 that contains the Acinetobacter calcoaceticus pcABDFE genes (pca genes) under the control of an inducible promoter. Since the E. coli cell of Doten et al. has not been genetically modified to disrupt or inactivate the endogenous genes required to metabolize succinic acid into 3-oxoadipic acid, thus it follows that the E. coli cell of Doten et al. has the ability (capacity) to naturally metabolize succinic acid into 3-oxoadipic acid by virtue of having a naturally occurring metabolic pathway that allows it to endogenously produce 3-oxoadipic acid.   While Applicant argues that as amended, 3-oxoadipic acid is produced through a naturally occurring metabolic pathway, it is noted that the claims as amended require culturing a E. coli cell having the capacity to produce 3-oxoadipic acid through a naturally occurring metabolic pathway but do not exclude the presence of additional sources/genetic modifications to produce 3-oxoadipic acid.   The limitations regarding endogenous production of 3-oxoadipic acid through a naturally occurring metabolic pathway do not limit the microorganism from having genetic modifications that also allow the microorganism to produce 3-oxoadipic acid by a different pathway.  So long as the microorganism is able to endogenously produce  3-oxoadipic acid, the limitations recited are met.   In the instant case, the E. coli cell of Doten et al. has the capability to produce 3-oxoadipic acid because it has not been genetically modified to disrupt or inactivate the endogenous genes in the naturally occurring pathway that allows the production of endogenous 3-oxoadipic acid.   Therefore, the teachings of Doten et al. still anticipate the instant claims as written/interpreted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 6 and 9 appear to be allowable over the prior art of record but they are objected to as being dependent upon a rejected base claim.

Conclusion
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
July 26, 2022